Mr. Presiding Justice Shepard. I concur with the majority of the court .that the decree should be reversed, but not on the broad ground that the opinion seems to take, that the chancellor is concluded by the findings of the master upon disputed facts. Where, except, perhaps, in matters of account, or of a reference as to some particular fact in dispute, a chancellor is willing to assume the labor of examining into the correctness of the findings of facts reported by the master, I think he may do so, in accordance with the long established practice in that regard in this State; and if he arrives at a different result than the master did, I should prefer to give the greater weight to his conclusion, even though he did not see and hear the witnesses testify. I do not think that either under tho statute concerning masters, or the practice in chancery as it prevails in this State, the findings of facts by masters in causes referred to them by a general order to take proofs and report the same with their conclusions, should be given such controlling effect as we have held; and I should be glad to retract in that direction, rather than to advance under the lead of decisions in some other States, where, perhaps, different powers than here exist may have been conferred upon masters, either by statute or settled practice.